


Exhibit 10.2
2012 General Counsel Bonus Program


Bonus Calculation


The Vice President, General Counsel (the “Participant”) of Websense, Inc. (the
“Company”) will be eligible for a target bonus of 30% of his annual salary (the
“Bonus Award”). The Bonus Award shall be granted under Section 6(c)(ii) of the
Company's 2009 Equity Incentive Plan (the “Plan”) and shall be subject to the
terms and conditions of the Plan. Capitalized terms used herein but not defined
shall have the same definitions as in the Plan.


The Bonus Award is based upon the Company meeting its billings and/or operating
income objectives determined by the Company's Compensation Committee (the
“Committee”) near the beginning of each fiscal year (in accordance with Section
6(d) of the Plan) and communicated in writing to the Participant.


Sixty percent (60%) of the Bonus Award is earned if the Company meets its annual
billings objective and forty percent (40%) is earned if the Company achieves its
annual operating income objective. Achievement of at least 80% of a Performance
Goal is required for any payment of the portion of the Bonus Award that is based
on achievement by the Company of such Performance Goal. Should the Company
achieve at least 80% of its billings or operating income Performance Goals, the
bonus for such Performance Goal will be paid at the applicable percentage of the
target payment for that Performance Goal, with 80% performance equating to 0%
payout for each Performance Goal. Should the Company achieve 110% or more of its
billings or operating income Performance Goals, the bonus for that Performance
Goal shall be paid at 1.5 times what the Participant would have been paid on
target for that Performance Goal (such amount, the “Maximum Bonus Amount”). The
Bonus Award is prorated for Performance Goal achievement between 80% and 100%,
and between 100% and 110%, on a straight line interpolation.


Eligibility


If the Participant's employment by the Company is terminated for any reason
during the Performance Period, the Participant will receive no Bonus Award for
such Performance Period. If the Participant's employment by the Company is
terminated for any reason other than gross misconduct after the close of the
Performance Period but before the distribution of the Bonus Award payment, the
Participant's Bonus Award amount will be paid in full.


The Bonus Award amount is based upon actual base salary paid during the
Performance Period, exclusive of other payments or bonuses.


The Committee shall not have discretion to authorize payment of an amount in
excess of the Participant's Maximum Bonus Amount and may only make the Bonus
Award payment if the Committee determines that Performance Goals pre-selected
for the Participant were fully satisfied. Notwithstanding the Committee's
determination that the Performance Goals were fully satisfied, the Committee
shall have the discretion to reduce the Bonus Award amount as it considers
appropriate, including as a result of market conditions, personnel, new or
different product offerings and/or corporate restructuring.


Eligibility to receive the Bonus Award under the Plan shall not confer upon the
Participant any right with respect to continued employment by the Company or
continued participation in the Plan. The Company reaffirms its at-will
relationship with its employees and expressly reserves the right at any time to
dismiss an employee free from any liability or claim for benefits pursuant to
the Bonus Award or the Plan, except as provided under the Plan or other written
plan adopted by the Company or written agreement between the Company and the
Participant. The Participant is not eligible to participate in the 2012
Management Bonus Program, as amended.


Award Payments


No later than 30 days after the end of the Performance Period, the Committee
shall determine (i) whether the established Performance Goals were achieved and
(ii) the amount, if any, of the Bonus Award which should be paid to the
Participant. Payment of the Bonus Award amount shall be made within 30 days
following the certification by the Committee that the Performance Goals and
other criteria for payment were satisfied. Payroll and other taxes shall be
withheld as determined by the Company.




--------------------------------------------------------------------------------




Non-Transferability


Except as expressly provided by the Committee, the Bonus Award payable under the
Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, any such attempted action
shall be void, and no such benefit shall be in any manner liable for or subject
to debts, contracts, liabilities, engagements or torts of an employee or former
employee. This section shall not apply to an assignment of a contingency or
payment due (i) after the death of the Participant to the deceased individual's
legal representative or beneficiary, or (ii) after the disability of the
Participant to the disabled individual's personal representative.






